Citation Nr: 0936633	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sanjum Punia, Law Clerk


INTRODUCTION

The Appellant had active duty for training from February 1973 
until August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that the appellant should be afforded 
a VA examination in connection with his claim.

At his June 2009 BVA hearing the appellant stated that he 
drove trucks and incurred head trauma from being hit in the 
back of the head by a tailgate.  As a result, Appellant 
stated he sustained head injuries and ringing in the ears.  
The appellant further stated that the trucks did not have air 
conditioning, they drove with the windows down most of the 
time and the exhaust manifold was located near the door.  At 
the hearing the appellant also contended that he has 
experienced ringing of the ears since he left service in 
August 1973.  Additionally, the Appellants' DD 214 lists his 
occupation as a BasMTMan, which indicates he was involved 
with motor transport.   

The appellant further indicated that he has 29 years of post-
service work at a rental car company as an inspector.  He 
stated that the office was located around an airport and this 
work exposed him to loud jet engine noises, without ear 
protection.

A review of service treatment records reveal normal whispered 
voice findings in February 1973, prior to active duty for 
training.  The exit examination conducted in May 1976 also 
indicated normal whispered voice findings.  

In February 2007 a private hearing evaluation was conducted.  
The report stated that there were many inconsistent 
responses, and that the test reliability was poor.  Further 
testing was recommended.

The VA's duty to assist requires that a VA medical 
examination be provided or medical opinion obtained when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Again, the appellant here has presented credible testimony of 
noise exposure during active duty training and stated that he 
has had ringing in his ears since 1973.  For these reasons, 
it is determined that the evidence at least suggests the 
current hearing loss and tinnitus may be related to active 
duty for training, satisfying the low threshold of McLendon.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The appellant should be afforded an 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether any 
currently diagnosed hearing loss and 
tinnitus are causally or etiologically 
related to service.  In doing so the 
examiner should consider the noise the 
appellant reports he was exposed to 
during service, as well as his reported 
post-service occupational noise exposure 
work near an airport for 29 years.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




